Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

Canceled Claims:	5, 6 and 12-32
New claims 33-42
c.        Claims under examination:	1-4, 7 -11 and 33-42

Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.


Elected species:	
Inner expansion layer (hydrophilic expandable polymer) = hydroxypropylmethylcellulose (HPMC)
barrier layer = polyacrylate EUDRAGIT® NE 30D, which is an ethyl acrylate / methyl methacrylate copolymer 
diffusion (drug containing) layer = Eudragit NE 30 D for 
commercially available as an aqueous dispersion comprising about 30% ethyl acrylate/methyl methacrylate copolymer (ratio 2:1) and 1.5% NONOXYNOL® (emulsifier)
Species election is expanded to include all acrylate and methacrylate polymers and copolymers recited in claims



Withdrawn rejections
Applicant's amendments and arguments filed 2/9/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 -11 and 33-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm (US 2004/0131552 A1, now US 7,815,934 B2; issued Oct. 19, 2010) (cited in prior action), as evidenced by 
Mohammed et al. (CA 2 764 517 A1) (published June 7, 2010) (cited in prior action);
Oshlack ‘760 (Oshlack et al., US 5,273,760) (cited in prior action);
Oshlack ‘493 (Oshlack et al., US 5,286,493) (cited in prior action);
Oshlack ‘982 (Oshlack et al., US 6,024,982, pub. Feb. 2000) (cited in prior action); 
Sigma-Aldrich (Sigma-Aldrich, Chemicals – Technical Library, Particle Size Conversion Table, [Retrieved from internet <URL:  http://www.sigmaaldrich.com/chemistry/stockroom-reagents/learning-center/technical-library/particle-size-conversion.html >], [Downloaded September 23, 2017], 2 pages) (cited in prior action);
The Merck Index Online, Hydrocodone, [Internet <URL: https://www.rsc.org/Merck-Index/monograph/print/m6093/hydrocodone?q=authorize >], [Downloaded September 27, 2017], 2 pages (cited in prior action). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:  
A method of treating pain by orally administering an abuse resistant extended release composition comprising hydrocodone as described in instant claim 1.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Boehm teaches a sequestering subunit and related compositions and methods (Title) wherein the subunit comprises an aversive agent and a blocking agent.  (Abs.)  Boehm teaches a dosage forms and methods of preventing abuse of a therapeutic agent. (Abs.)
In regard to claim 1, the active agent, and the method of treating pain: Boehm teaches oral dosage forms of an abuse resistant pharmaceutical composition (e.g. [0013], [0014]; cl. 27, 31 – 37) wherein the therapeutic agent may be an opioid agonist such as hydrocodone, oxycodone or morphine (e.g. cl. 21, 22).  Boehm teaches these compounds are effective in management of pain (e.g., [0005]), for relief of moderate to moderately severe pain [0044] and alleviate pain [0045] therefore being used in methods for treatment of pain in a patient in need thereof.
In regard to the composition being a unit dosage form, e.g. a tablet comprising tablet layers, where the diffusion layer is the only drug containing layer, Boehm teaches, for example:
(claim 32)  A tablet comprising a first layer comprising the sequestering subunit of any of claim 1-15, 17, 18, 20, 24 or 25 and a second layer comprising the therapeutic agent in releasable form, wherein the first layer is coated with the second layer.  
(claim 17)  The sequestering subunit of cl. 7, wherein the aversive agent is incorporated into the core and the core is coated with the first aversive agent-impermeable material.
(claim 20)  . . .the aversive agent is  . . .a gelling agent
(claim 21) The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.
(claim 22) The sequestering subunit of claim 21, wherein the opioid agonist is. . . hydrocodone . . .
(claim 7)  The sequestering subunit of claim 1, wherein the blocking agent is the first aversive-agent impermeable material and a core.
(claim 1)  A sequestering subunit comprising an aversive agent and a blocking agent . . .
(See also, e.g., [0014], [0118], [0119])

In regard to the inner expansion layer and the barrier layer:  The tablets or capsules comprise a sequestering subunit comprising an aversive agent and a blocking agent, wherein the blocking agent prevents release of the aversive agent in the gastrointestinal tract for 24 hours or more. (e.g. cl. 1) Boehm also teach incorporation of the aversive agent homogenously throughout the core ([0035] and claim 17) where the aversive agent is a gelling agent [0060] such as the elected species HPMC [0061] and water insoluble microcrystalline cellulose can be present (claim 19) especially in tablet forms [0114], thus reading on instant claim 39. Thus Boehm is not limited to a core coated with layers of aversive agent but they can be incorporated into the core. On the contrary, Boehm contemplate a core that can homogenously comprise expansion layers (gelling agent HPMC) and thus be an innermost layer comprising a hydrophilic expandable polymer that does not contain any drug and still meet the instantly claimed limitation.
In regard to the inner expansion layer and the combination of an opioid agonist with a gelling agent:  The aversive agent may be a gelling agent (e.g. cl. 20), for example hydroxypropyl methylcellulose (e.g., [0061]), the instantly elected species.  The aversive agent may be incorporated into the core. (e.g., cl. 17)
gelling agent in the dosage
form, the gelling agent preferably imparts a gel-like quality
to the dosage form upon tampering that spoils or hinders the
pleasure of obtaining a rapid high from due to the gel-like
consistency of the tampered dosage form in contact with the
mucous membrane, and in certain embodiments, prevents
the abuse of the dosage form by minimizing absorption, e.g.,
in the nasal passages. A gelling agent can be added to the
formulation in a ratio of gelling agent to opioid agonist of
from about 1:40 to about 40:1 by weight, preferably from
about 1:1 to about 30:1 by weight, and more preferably from
about 2: 1 to about 10: 1 by weight of the opioid agonist. In
certain other embodiments, the dosage form forms a viscous
gel having a viscosity of at least about 10 cP after the dosage
form is tampered with by dissolution in an aqueous liquid
(from about 0.5 to about 10 ml and preferably from 1 to
about 5 ml). Most preferably, the resulting mixture will have
a viscosity of at least about 60 cP.
See also claims 20 – 22, e.g.

20. The sequestering subunit of claim 1, wherein the
aversive agent is selected from the group consisting of an
antagonist of a therapeutic agent, a bittering agent, a dye, a
gelling agent, and an irritant.

21. The sequestering subunit of claim 20, wherein the
therapeutic agent is an opioid agonist.
Boehm explicitly teaches an embodiment comprising a gelling agent and an opioid agonist (e.g., [0062]; cl. 20 - 22), and an embodiment comprising an opioid agonist, an opioid antagonist, and an additional aversive agent. (e.g., [0112]) 
In regard to the barrier layer, the Examiner equates this to what Boehm calls the blocking agent, specifically the first “aversive agent-impermeable material” and, optionally, the second “aversive agent-impermeable material.”
With regard to instant claims 40 and 41, The blocking agent comprises a first aversive agent-impermeable material, which is insoluble in the gastrointestinal tract, e.g. a cellulose polymer or acrylic polymer, for example a methyl methacrylate copolymer. (e.g., cl. 7 – 12, 15)  The instantly elected species is an ethyl acrylate / methyl methacrylate copolymer, and therefore a methyl methacrylate copolymer. In the absence of evidence to the contrary, the barrier layer covers at least 95% or 100% of the expansion layer.
The sequestering subunit may comprise a second aversive agent-impermeable coating; which may be the same material as the first aversive agent-impermeable coating. (e.g. cl. 15 – 17) Therefore the second aversive agent-impermeable coating may also be a methyl methacrylate copolymer.
In regard to the diffusion layer being bonded to the barrier layer, when acrylic coatings are used, the subunits are preferably cured to stabilize the product; the subunits are subjected to oven curing at a temperature above the glass transition temperature (e.g., [0102]) 
The evidence below demonstrates that this curing process (Boehm, [0102]) is equivalent to the “bonding process” used in the instant specification, therefore by curing the acrylate coating, Boehm bonds it to the underlying layer.
Per the instant specification, the diffusion and barrier layers are bonded to each other by heat-treatment, preferably by curing. (e.g., instant spec. pp. 48 – 50, Ex. 29, 30; and [0062] “The diffusion and barrier layers are bonded to each other. . . . In preferred embodiments, a physical bond is formed between layers by heat curing. . .”) 
Mohammed evidences that curable polymers are ones that undergo cross-linking by heating which serves to harden or toughen the polymer and thereby impart crush resistance to the dosage form.  (e.g., p. 23, ll. 10 – 16)  Mohammed evidences that curable polymers include polyethylene oxide, polyvinyl alcohol, carbomers, poly(uronic) acids, silicones and mixtures thereof.  (p. 23, ll. 18 – 21) It is noted that discussion of curable polymers also includes hydroxypropyl methyl cellulose (e.g. p. 25).  (NOTE: carbomers are polymers made from acrylic acid.)
Oshlack ‘760 evidences that a coating comprising ethylcellulose can be cured by exposure to elevated temperature and humidity (e.g., Abs.; cl. 1, 13, 20, 26, 30), for example at about 60 degrees C and 85 % relative humidity. (e.g., cl. 28)
Oshlack ‘493 evidences that a coating comprising an acrylic polymer may be cured by using elevated temperature. (e.g. Abs., cl. 1, 15, 26)  Oshlack evidences suitable polymers include copolymers of acrylic and methacrylic acid esters (e.g., cl. 15) and  copolymerizates of acrylic and methacrylic esters having a low content of quaternary ammonium groups (e.g., cl. 26).
Oshlack ‘982 evidences a coating comprising ethyl cellulose (e.g. Surelease) and hydroxypropyl methylcellulose (HPMC) (Methocel) can be cured.  (e.g. ethyl cellulose = Aquacoat, col. 8, ll. 62 – 65; methocel = HPMC, col. 15, ll. 45 – 50; curing: col. 16 - 22, Tables 3 – 10, 13 – 16).  
Boehm teaches processes which are performed at elevated temperature and therefore may bond the layers together, e.g. melt granulation and co-extrusion.  (Boehm, e.g., p. 9, para. 0067, 0069, 0073, 0075; p. 11, para. 0100)  For example, 
In regard to the active ingredient being in the diffusion layer:  The active agent may be coated onto the sequestering subunit or be incorporated into a layer that coats the sequestering subunit(s). (e.g.  cl. 28, 30, 32 - 36) If the dosage form is a tablet, the tablet may comprise therapeutic subunits, which may be incorporated into a second layer, wherein the first layer is coated with the second layer. (e.g., cl. 32 – 37)  
In regard to the particle size produced when the composition is physically compromised, Boehm teach the melt-extruded particles are about 0.1 – 12 mm in length, with a diameter of about 0.1 – 5 mm (e.g. [0072]) and teach that the fracture force increases significantly when sugar sphere are coated with a polymer such as Surelease or Eudragit RS30 D. (e.g. p. 19, [0181], Table 6).  
(NOTE:  Surelease is ethyl cellulose, and Eudragit RS30D is an acrylic based polymer (e.g. [0181]).  Eudragit RS30D is an ammonio methylacrylate copolymer, specifically, a water-insoluble copolymer of ethyl acrylate (EA), methyl methacrylate (MM) and trimethylammoniumethyl methacrylate chloride (TAM)  (e.g., [0029])) 
In regard to mesh size vs. millimeters, Sigma-Aldrich evidences that 8 mesh corresponds to 2.38 mm and 500 mesh is less than 0.037 mm. (pp. 1, 2) Therefore Boehm teaches particles / subunits of 8 mesh and smaller.
In regard to a decreased rate of drug release upon exposure to, or consumption with, alcohol, Boehm teaches that if the aversive agent is a gel, and the dosage form is tampered with; the gel will slow the rate of absorption of the active agent 
Moreover, as evidenced by Merck Index Online, hydrocodone bitartrate is less soluble in alcohol than in water (1 gram in 16 mL water vs. 1 gram in 150 mL 95 % ethanol), so one would expect less of the drug to be released when the dosage form is exposed to alcohol.
In regard to whether the dosage form is extended release, Boehm teaches “[t]o obtain a sustained-release dosage form, it can be necessary to incorporate an additional hydrophobic material” into the melt-granulation and/or coating. (e.g. [0073], [0076], [0091], [0092], [0101], [0123]; see also, in general, [0076] – [0105]). Thus, the active is in sustained-release form.  (e.g., [0076])  Release retarding materials, including acrylic polymers and alkyl celluloses, are used; release-modifying agents, including pore-formers, can also be used (e.g., [0072] – [0102]) thus providing extended release composition.
In regard to claim 2, Boehm et al. teach a dosage form comprising about 15 to about 45 mg. hydrocodone or oxycodone [0041] - [0045]; or about 8 to about 50 mg in a sustained release dosage form [0050].
In regard to claim 3, Boehm et al teach hydrocodone bitratrate.  [0044], [0045]
In regard to claim 4, Boehm teaches gelling agents many of which are the same as the sustained-release agents.  (compare p 8, [0061] and p. 11, [0097] – [0099]; note also HPMC can be a gelling agent, a pore former [0080], a barrier material [0069], or part of a sustained-release matrix)  Boehm teaches that the gelling agent to opioid agonist ratio should range from about 1:40 to 40:1 by weight.  [0062]
In regard to claim 1 (previously cl. 5 and 6), Boehm teaches tablets and capsules.  (e.g. Abs; [0013], [0014])
In regard to claims 7 – 9, Boehm teaches: "The thickness of the coating will depend on the characteristics of the particular coating composition, and can be determined using routine experimentation.” [0074] (referring to the coating on the substrate) (See also, e.g. [0091] (vary thickness of release-retarding material); [0175], (subunit coating up to a 16 % weight gain))
In regard to claims 10 and 11, Boehm teaches acrylate and methacrylate polymers and copolymers, as discussed above in regard to claim 1. 
In regard to claims 33 and 34, and the thickness of the diffusion layer and barrier layer, Boehm teaches the thickness of the coating will depend on the desired characteristics and may be determined by routine optimization. (e.g. [0074]; Note, e.g. [0086] therapeutic agent coated with a release-retarding material sufficient to obtain a weight gain of 2 – 30 %, or greater or lesser amount; [0123] overcoat for weight gain of 2 – 30 %, or more, esp. for subunit with opioid agonist in releasable form, but not sustained-release form.)
With regard to instant claim 35, Boehm teaches acrylic polymers (claim 9) in the form of an aqueous dispersion [0029], which would render obvious an acrylic lacquer dispersion, for the aversive agent impermeable material [0026] or release-retarding material [0079] or hydrophobic material [0094] which broadly meet the instant diffusion layer and barrier layer.
With regard to instant claim 36-38, 42, such is implicit in the dosage form of Boehm. Where the claimed and prior art products are identical or substantially identical In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Boehm is that Boehm does do not expressly teach an anticipatory example of the instantly claimed composition.  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat a patient with a tamper-resistant dosage form, such as a tablet comprising layers, wherein the tablet comprises an opioid agonist such as hydrocodone; the dosage form comprising an inner expansion layer, a barrier layer, a drug-containing diffusion layer with the thicknesses claimed, wherein the diffusion layer is bonded to the barrier layer, as suggested by Boehm, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because:  A reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of Boehm to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed dosage form and method is within the purview of the ordinary skilled artisan upon reading Boehm and would yield predictable results.
In regard to the dosage form being a tablet, as discussed above, Boehm teaches tablets comprising one or more subunits, where the subunit may form the coated core of the tablet and the core may comprise the aversive agent, e.g., a gelling agent.
In regard to whether the bond between the barrier layer and diffusion layer is substantially preserved when the composition is physically compromised, Boehm teaches heat curing the acrylic polymer layers [0102].  This is the same process recited in the instant specification to bond the layers together, and the evidence cited above demonstrates that curing acrylic polymers will result in cross-linking which strengthens or hardens the polymer and makes the dosage form crush resistant. (e.g. Mohammed and Oshlack refs cited above). Additionally, the thickness of the diffusion layer of about 0.15 to 0.7 mm, and about 2 to 20% of the thickness of the tablet or wherein the diffusion layer has a thickness of about 0.2 to 0.4 mm, and about 3 to 10% of the thickness of the tablet is merely optimization of the layer as suggested by Boehm above with a reasonable expectation of success. 
Because the first and second aversive agent-impermeable layers may both be acrylates, the process would cause cross-linking between the layers which would bond the layers together, thereby making the dosage form tamper resistant.  
By teaching that the dosage form is tamper-resistant, Boehm implicitly teaches that the bond is preserved, otherwise one would be able to separate the drug from the aversive agent and/or the aversive agent- impermeable layer, by tampering, and the dosage form would not be tamper resistant.  
In regard to the particle size upon tampering, the size of the particles or subunits in the dosage form, and the thickness of the respective coatings: Optimization of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05 (I).
In regard to a decreased rate of drug release upon exposure to, or consumption with, alcohol, Boehm teaches that if the aversive agent is a gel, and the dosage form is tampered with; the gel will slow the rate of absorption of the active agent (e.g. opioid agonist).  (e.g. [0060], [0062]) Tampering includes any manipulation by chemical means, including dissolution in solvent. (e.g., [0022])
Moreover, as evidenced by Merck Index Online, hydrocodone bitartrate is less soluble in alcohol than in water (1 gram in 16 mL water vs. 1 gram in 150 mL 95 % ethanol), so one would expect less of the drug to be released when the dosage form is exposed to alcohol.
Claims 1-4, 7 -11 and 33-42 are rejected.
All the claims are rejected.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 7 -11 and 33-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the following copending applications and claims, in view of Boehm (US 2004/0131552 A1) (cited above and in prior action). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an immediate release composition comprising a specific opioid and the copending claims are drawn to immediate release or extended release formulations of agents which may be opioid agonists and which recite the same structure as instantly claimed.  
Using the same basic tablet structure and substituting other opioids is an obvious variation.  The active ingredients have similar structures, will be expected to act in similar ways, and are also prone to abuse.  
In regard to the specific mechanism of action, Boehm et al. render obvious opioids such as hydrocodone and teach gelation as one of several mechanisms which 
In regard to the intensity of euphoria, this is related to the deterrent mechanism employed (e.g. gelation, hydrophilic expandable polymer) and is an inherent property of the composition. 
The copending claims and applications are:
Application #
Copending claims
How are the copending claims similar?
Why obvious?
14/536,332
23-25, 28-29, 31-36
Methods of treating pain; oxycodone 
Same basic structure and properties.
14/536,459
23-25, 28, 29, 31-36 
Methods of treating pain; oxymorphone
Same basic structure and properties.
14/536,478
1 – 4, 7-11, 31-41
Methods of treating pain; oxymorphone
Same basic structure and properties.


These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/8/20 and 2/9/21 have been carefully considered but are not persuasive.  Applicant disputes whether or not Boehm would have rendered the claimed invention obvious at the time it was made. Applicant argues that Boehm does not afford broad protection against misuse. Applicant states that the increase in viscosity makes syringe usage difficult and that Boehm does not afford broad protection against misuse. 

purposes of the invention to mean that one would have substantial difficulty injecting the dosage form (e.g., due to pain upon administration or difficulty pushing the dosage
form through a syringe) due to the viscosity imparted on the dosage form…”[0060]. So Boehm was well aware of increasing the viscosity to make it difficult to abuse by syringe. So respectfully the Examiner cannot agree with Applicant’s argument.
Applicant next asserts that Boehm does not disclose or suggest a means to reduce by one-half the rate of release of hydrocodone but rather addresses the problem of retarding the release of an aversive agent for from 24 to up to 72 hours. However, the aversive agent of Boehm can be an antagonist of a therapeutic agent (claims 1, 20 and 21) which is hydrocodone (claim 22). Thus Boehm is all about retarding the release of hydrocodone for 24 to up to 72 hours which is within the time from of Figures 1 and 2 provided by Applicant. Since Boehm teaches the same materials as Applicant then the expectation is that the dosage form of Boehm will have the same claimed parameters resulting from cutting a tablet in pieces or grinding. It is Applicant’s burden to demonstrate otherwise. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant next points out that hydrocodone bitartrate is soluble in both water and ethanol. Applicant also points out the chronic ethanol consumption produces opioid tolerance through inhibition of Mu-opioid receptor (MOR) endocytosis. Applicant explains that it is important to control the rate of hydrocodone release in the presence of alcohol and prevents the abuser with increased opioid tolerance due to chronic alcoholism from accidentally overdosing with the tablet unit dosage form of the claimed method which is not recognized by Boehm. Respectfully, the Examiner does not agree. The instant claims are directed to methods of treating pain and not to methods of preventing accidental overdosing of chronic alcoholics. MPEP 2141 IV: It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368---69. Also note in Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809-10 (Fed.Cir.2002) (explaining that an inventor may not obtain a patent on a process having the same steps as a prior art process, in which the new process merely identifies a new, advantageous property of the prior art process).
Respectfully, none of Applicant’s arguments are persuasive. 

Applicant then discusses the sequestering subunits of Boehm. Applicant asserts that the diffusion layer is the only drug-containing layer with no beads, pellets or granules in placing the drug in the diffusion layer in a substantially homogenous distribution and that the sequestering subunits of Boehm would be incompatible with the claimed invention. Respectfully, the Examiner cannot agree. The instantly claimed subject matter does not exclude beads, pellets or granules in placing the drug in the diffusion layer in a substantially homogenous distribution. Nothing has been shown about any incompatibility. And as argued by the Examiner previously, The Examiner respectfully disagrees because Boehm clearly describes a first layer and a second layer that comprise the components in question [0014] including multi-layer systems [0035] and applied coatings [0074, 0088, 0100] and exemplifies film-coating formulations on a core [0143-0145]. So the subunits that concern Applicant so much are in layers in the tablet dosage form of Boehm. Indeed, Boehm clearly states that the tablet comprising a first layer with the sequestering subunit and a second layer with the therapeutic agent (claim 32; [0118]) with the layers of Boehm containing the instantly claimed components. Furthermore, Applicant’s own examples teach and suggest that the “expansion layer” is nothing more than compressed particles (subunits) of the ingredients (Examples 1-5) which are later spray coated with a suspension of 
In addition, the Examiner has carefully considered claims 33-42 as discussed above. 

Conclusion

Claims 1 – 4, 7 - 11, 33-42 are rejected.  
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ERNST V ARNOLD/Primary Examiner, Art Unit 1613